Citation Nr: 1029343	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-15 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an extension of a temporary total disability 
rating for convalescence under 38 C.F.R. § 4.30 (2009) following 
a lumbar spine fusion beyond October 1, 2005.  

2.  Entitlement to a disability rating in excess of 40 percent 
for the service-connected lumbar spine disability, status post-
lumbar fusion of the L4-L5 discs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from April 1992 to July 1994.

This matter is on appeal from a July 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO granted 
entitlement to a temporary total evaluation pursuant to 38 C.F.R. 
§ 4.30 for convalescence necessary after surgery from June 17, 
2005 to September 30, 2005.  The decision also confirmed and 
continued a previously assigned 40 percent rating for the 
service-connected residuals of a back injury with degenerative 
disc disease effective October 1, 2005, following the conclusion 
of the temporary total rating.  The Veteran appealed the denial 
of an increase rating for the service-connected residuals of a 
back injury, and requested an extension beyond September 30, 2005 
for the assignment of the temporary total rating based on the 
need for convalescence following surgery.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine fusion necessitated at least six 
months of convalescence following surgery; however, severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body cast or the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches have been shown.

2.  The Veteran's service-connected lumbar spine disability has 
not resulted in unfavorable ankylosis of the entire thoracolumbar 
spine or intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.

3.  The Veteran's service-connected lumbar spine disability is 
productive of neurological manifestations that more nearly 
approximate that of mild paralysis, pain and radiculopathy of the 
right lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an extension of three 
months of a temporary total rating, and no more (for a total of 6 
months) based on the need for convalescence following a lumbar 
spine fusion to January 1, 2006 have been met.  38 U.S.C.A. 
§ 1156 (West 2002&Supp.2009); 38 C.F.R. § 4.30(b) (2009).

2.  The criteria for the assignment of an extension of one or 
more months beyond the initial 6 month period of convalescence 
following surgery have not been met.  38 U.S.C.A. § 1156 (West 
2002&Supp.2009); 38 C.F.R. § 4.30(b) (2009).

3.  The criteria for the assignment of a disability rating in 
excess of 40 percent for the service-connected lumbar spine 
disability, status post-lumbar fusion of the L4-L5 discs, on the 
basis of orthopedic manifestations, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 
5242, 5243 (2009).

4.  The criteria for the assignment of a separate 10 percent 
rating for radiculopathy of the right lower extremity, as a 
neurological manifestation of the service-connected lumbar spine 
disability, status post-lumbar fusion of the L4-L5 disc have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.123, 4.124, 
4.124a, DCs 8520, 8720 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2006, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim.  It is therefore inherent that the 
he had actual knowledge of the rating element of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in October 2006.  

Although the October 2006 letter was sent after the initial 
decision on the issue, the issue was subsequently adjudicated in 
a March 2007 statement of the case.  Therefore, any potential 
notice error has been cured.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  Thus, based on the above, VA's 
responsibilities under the VCAA have been met and no further 
notice is necessary.  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

All necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Further, the Veteran submitted his 
own private treatment records.  

Next, a specific VA medical examination pertinent to the issue on 
appeal was obtained in June 2007.  While it is not clear whether 
the claims file was reviewed, the existence of the claims file is 
not the sole litmus test for determining the adequacy of a VA 
examination.  Rather, the Court has held in Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) that the probative value of a 
medical examination comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, not 
the mere fact that the claims file was reviewed.  

In this case, the evidence in the examination report is fully 
articulated and, in the context of increased rating claims, it is 
the current findings that are most relevant.  Therefore, the 
examination is adequate for adjudication purposes and the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Entitlement to a Temporary Total Disability Rating After October 
1, 2005

Temporary total ratings will be assigned from the date of 
hospital admission and continue for 1, 2, or 3 months from the 
first day of the month following hospital discharge when 
treatment of a service-connected disability results in: (1) 
Surgery (including outpatient surgery after March 1, 1989) 
necessitating at least one month of convalescence;  (2) Surgery 
with severe postoperative residuals such as incompletely healed 
surgical wounds, recent amputation stumps, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) Immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Title 38 C.F.R. § 4.30 provides that a temporary total rating may 
be assigned for a period of 1, 2, or 3 months from the first day 
of the month following hospital discharge or outpatient release.  
Extensions of 1, 2, or 3 months beyond the initial 3 months may 
be granted under the provisions of 38 C.F.R. § 4.30(a)(1), (2), 
or (3), (noted above) and further extensions of 1 or more months, 
up to 6 months, may only be made under the provisions of 38 
C.F.R. § 4.30(a)(2) or (3) (e.g., where there are severe 
postoperative residuals).  38 C.F.R. § 4.30(b).  Thus, the 
temporary total rating may be in effect for no more than one 
year.

Notations in the medical record as to a Veteran's incapacity to 
work after surgery must be taken into account in the evaluation 
of a claim brought under the provision of 38 C.F.R. § 4.30.  
Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 
11 Vet. App. 427, 430 (1998).  Furthermore, the term 
"convalescence" does not necessarily entail in-home recovery.

As is relevant here, the Court of Appeals for Veterans Claims has 
defined convalescence as "the stage of recovery following an 
attack of disease, a surgical operation, or an injury."  Felden 
v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's 
Illustrated Medical Dictionary).  The Court also defined recovery 
as "the act of regaining or returning toward a normal or healthy 
state."  Id. (citing Webster's Medical Desk Dictionary 606 
(1986)).

Here, service connection has been in effect for a lumbar spine 
disability since May 1995.  After undergoing a spinal fusion of 
the L4-L5 discs in on June 17, 2005, he was granted a three-month 
temporary total disability rating from the date of the surgery to 
October 1, 2005.  He now contends that his temporary total 
disability rating should extend a full year to July 1, 2006.  The 
Veteran maintains that he has been unable to work for that time 
period as a result of the back disability and convalescence 
following surgery.  

The Veteran has provided statements from doctors indicating that 
he was unable to work for up to 9 months following the surgery.  
Based on these findings, the criteria are met for the extension 
of the temporary total rating for up to three months following 
the initial three month period following surgery.  Specifically, 
the Veteran has submitted a June 2007 statement by a private 
physician, indicating that the general recovery period from the 
Veteran's type of surgery is typically 6 to 12 months.  
Additionally, another physician stated in a note to the Tennessee 
Department of Human Services that the Veteran would be unable to 
work for approximately 6 to 9 months.  

As the RO has noted, neither of the physicians' statements 
address the Veteran's condition specifically.  Moreover, the 
treatment records detailing the surgical procedure do not 
indicate the anticipated duration of convalescence.  However, 
none of the competent evidence suggests that the period of 
convalescence should be less than 6 months.  Therefore, a 
temporary total disability rating is warranted for 6 months 
following surgery. 

Although the regulations permit the allowance of an extension of 
up to three additional months following the initial three month 
period, simply based on the need for convalescence following 
surgery, the criteria for obtaining an extension beyond the 
initial six month period follow a more stringent test.  To obtain 
an extension beyond the initial six months, the evidence must 
show surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, recent amputation stumps, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches (regular weight-bearing prohibited); or 
immobilization by cast, without surgery, of one major joint or 
more.

The Veteran's post-operative residuals have not been shown to 
meet the criteria that would necessitate the need for 
convalescence beyond the initial six months already provided.  As 
stated above, a temporary total disability rating under 38 C.F.R. 
§ 4.30 is warranted only upon a showing of "severe post-
operative residuals" such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches.

In this case, such severe post-operative residuals have not been 
shown.  Specifically, a follow-up treatment note in late June 
2005, does not mention any need for therapeutic immobilization, 
the use of a body case or the necessity for home confinement.  
Moreover, this note anticipated suture removal only one week 
later, which indicates a completely healed surgical wound.  
Severe post-operative residuals have not been shown.  

In this regard, it appears that the Veteran was unable to return 
to employment until sometime after the initial six month period 
ended.  Although the Veteran may have not been able to work until 
nine months post operative, the criteria for the assignment of an 
extension of a temporary total rating beyond the initial six 
months are not based on an inability to work, but rather, the 
specific severity of postoperative residuals, which was not shown 
in this case.  

Resolving all doubt in the Veteran's favor, an extension of three 
months beyond the initial three months for the assignment of a 
temporary total rating based on the need for convalescence 
following surgery is warranted; an extension beyond December 31, 
2005, the initial six month period, is not warranted.  



Entitlement to a Rating in Excess of 40 Percent for the service-
connected Low Back Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  


Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

As noted above, the Court of Appeals for Veterans Claims (CAVC) 
has held that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and determine 
the level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided by the CAVC in DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.

Furthermore, the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Thus, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to at 
least the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 
(2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the evidence indicates that the Veteran's disability 
rating was increased during the course of the appeal.  However, 
the Court of Appeals for Veterans Claims has held that a rating 
decision issued subsequent to a NOD which grants less than the 
maximum available rating does not abrogate the pending appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the RO granted 
only a portion of the Veteran's increased rating claim, his 
appeal properly remains before the Board for review.

As noted above, the Veteran underwent lumbar spine surgery in 
June 17, 2005 and has been granted a temporary total disability 
rating under 38 C.F.R. § 4.30 from that date until January 1, 
2006.  Thus, entitlement to a post-convalescent rating in excess 
of 40 percent is for consideration only after this period of 
time.  

The Veteran's lumbar spine disability is rated at 40 percent 
disabling under 38 C.F.R. § 4.71a, DC 5242 (degenerative 
arthritis of the spine).  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, as it applies to the lumbar spine, a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine limited 
to 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine, and a 
100 percent rating is assigned for unfavorable ankylosis of the 
entire spine.  Note 1 under The General Rating Formula provides 
for separate evaluations for any associated objective neurologic 
abnormalities.  

Intervertebral disc syndrome (Diagnostic Code 5243) may be rated 
under the General Rating Formula above, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever provides for the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least 2 weeks, but less than 4 weeks during the 
past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least four 
weeks, but less than six weeks during the past 12 months.  A 60 
percent rating is assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 months.  
An incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Traumatic arthritis, under Diagnostic Code 5010 is to be rated on 
limitation of motion of the affected parts, as arthritis 
degenerative.  Diagnostic Code 5003, degenerative arthritis, 
requires rating according to the limitation of motion of the 
affected joints, if such would result in a compensable disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is assigned for each such major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is assigned 
for arthritis with x-ray involvement of 2 or more major joints or 
2 or more minor joint groups.  A 20 percent rating is assigned 
for arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more major joint groups, with occasional 
incapacitating exacerbations.  

Based on the foregoing, in order to warrant a rating in excess of 
40 percent, the evidence must show:

*	unfavorable ankylosis of the entire thoracolumbar spine (50 
percent under DC 5242); or 
*	intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months (60 percent under DC 5243).

Under Note (1) of DC 5243 defines an "incapacitating episode" 
as "a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician."

In this case, a rating in excess of 40 percent, based on 
orthopedic manifestations alone, is not warranted.  Specifically, 
at his VA examination in June 2007, the Veteran complained of a 
decreased range of motion.  In fact, his forward flexion was 
limited to 45 degrees and extension was 30 degrees.  Moreover, 
right flexion was 20 degrees, left flexion was 30 degrees, right 
rotation was 20 degrees and left rotation was 30 degrees.  While 
these ranges of motion are indeed limited, it does not represent 
unfavorable ankylosis of the entire thoracolumbar spine.  
Therefore, an increased rating is not warranted on this basis.  

Next, intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months has not been shown.  Specifically, at his VA examination 
in June 2007, he complained that he experienced flare-ups 
approximately once every 2 to 3 weeks.  However, he denied any 
incapacitating episodes, and the competent evidence does not 
indicate that he has been hospitalized for his low back 
disability since January 1, 2006.  Therefore, an increased rating 
is not warranted on this basis.  

Functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness has also been 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
at 202 (1995).  However, as noted above, the next higher rating 
requires ankylosis rather than restricted range of motion.  As 
the 60 percent rating is based on the absence of motion, these 
criteria are not met, even with consideration of additional 
limitation due to pain, flare-ups, weakness, incoordination, etc.  

Next, consideration is given to whether a separate evaluation is 
warranted for any associated neurological abnormality.  Under 38 
C.F.R. § 4.71(a), any associated objective neurologic 
abnormalities, including but not limited to, bowel or bladder 
impairment, separately, is also to be evaluated under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.71(a) (2009).  

Neurological conditions, such as neuralgia, neuritis, and 
paralysis of the peripheral nerves are rated under 38 C.F.R. § 
4.124a.  The sciatic nerve is rated pursuant to 38 C.F.R. § 
4.124a, DC 8520.  Under DC 8520, a 10 percent rating is for 
application for incomplete paralysis of any extremity when 
"mild."  "Moderate" incomplete paralysis of the sciatic nerve 
warrants a 20 percent rating; "moderately severe" incomplete 
paralysis warrants a 40 percent rating; and, "severe, with 
marked muscular atrophy" incomplete paralysis warrants a 60 
percent rating.  38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis," with these and other 
peripheral nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral, combine 
with application of the bilateral factor.

Here, the June 2007 VA examination indicated that the Veteran 
experienced right foot drop in the past and, while now had full 
functioning, he still experienced continuous pain.  A detailed 
motor examination indicated normal strength in the lower 
extremities.  Moreover, his sensory and reflex examinations were 
also normal.  No bladder or bowel incontinence was observed.  

Nevertheless, given the Veteran's history of right foot drop and 
continuing pain, the evidence supports the assignment of a 10 
percent rating for mild incomplete paralysis of the sciatic nerve 
due to the Veteran's radiculopathy of the right lower extremity.  
This rating is based on his complaints of radiating pain to the 
left lower extremity extending to his foot, and the medical 
diagnosis of radiculopathy that is of record.  

A rating in excess of 10 percent for neurological manifestations 
is not for application in this case.  The medical evidence of 
record since January 2006, the expiration of the temporary total 
rating does not show any significant weakness, tenderness, 
atrophy or sensory loss in either lower extremity.  But for the 
right radicular pain, the evidence does not show any objective 
findings of neurological impairment.  As such, there is no basis 
upon which to assign a rating in excess of 10 percent for sciatic 
nerve pain.

With regard the entire appeal, the Board has also considered the 
Veteran's statements that his disability is worse than the 
ratings he has received.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Veteran is competent to report symptoms such as 
pain because this requires only personal knowledge as it comes to 
him through his senses.  And, since he is found credible, the 
neurological impairment has been assigned a 10 percent disability 
rating.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
back disability under consideration here has caused marked 
interference with employment, has necessitated frequent periods 
of hospitalization beyond those noted above, or otherwise renders 
impracticable the application of the regular scheduler standards.  
The regular scheduler standards contemplate the symptomatology 
shown in this case.  In essence, there is no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular scheduler 
standards.  As such, referral for consideration for an 
extraschedular evaluation is not warranted here.  See 38 C.F.R. § 
3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In this case, the Veteran has been employed since at least April 
2006.  Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  

In sum, after a careful review of the evidence of record, a 
rating in excess of 40 percent for the service-connected lumbar 
spine disability is not warranted on the basis of orthopedic 
manifestations; however, a separate 10 percent rating for 
neurological impairment manifested by mild incomplete paralysis 
of the right lower extremity is warranted.


ORDER

An extension of three months, through December 31, 2005, but no 
longer, is granted for the assignment of a temporary total 
disability rating for convalescence under 38 C.F.R. § 4.30 (2009) 
following a lumbar spine fusion, subject to governing criteria 
applicable to the payment of monetary benefits. 

A disability rating in excess of 40 percent for the service-
connected lumbar spine disability, status post-lumbar fusion of 
the L4-L5 discs, on the basis of orthopedic manifestations, is 
denied.

A separate 10 percent rating, but no more, for radiculopathy of 
the right lower extremity, as a neurological manifestation of the 
service-connected lumbar spine disability, is granted subject to 
governing criteria applicable to the payment of monetary 
benefits.  




____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


